I agree with the decision of the issues raised by appellants' exceptions, except the one relating to the excessiveness of the verdict. On this feature of the case I must dissent.
A fair and adequate statement of the facts is narrated in the opinion of Mr. Justice Taylor; hence it is unnecessary to re-state the circumstances giving rise to this action or the damages suffered. *Page 430 
I fully realize that it is the duty of the jury in the first instance, and not of the appellate court, to fix the amount of the damages, and that their verdict in an action for unliquidated damages should not be set aside merely because it is large, or because the reviewing court would have awarded less. It is generally recognized that full compensation is impossible in the abstract, yet there must be some limit to the amount to be allowed, and it is the plain duty of the appellate court to see that just limits are not grossly exceeded. In this case, no monetary consideration can fully compensate the surviving wife and children for the loss suffered by them in the violent death of the deceased, and for the loss of his affectionate care and attention. A just amount by way of compensation for the injury should be ascertained by the jury, unaffected by passion, prejudice or partiality. The size of the verdict alone may be so disproportionate as to show that it must have been the result of partiality, prejudice, or other considerations not founded on the evidence. And in my opinion, it is reasonable to conclude that the damages awarded in this case are so excessive as to warrant the reasonable inference that the jury disregarded the evidence.
For this court to exercise a supervisory power over the amount of jury verdicts in cases involving unliquidated damages which are clearly excessive is not in derogation of the right of trial by jury. This principle was very soundly stated in the recent case of Bowers v. Charleston  W.C.R. Co., 210 S.C. 367, 42 S.E.2d 705, 708, where it was said:
"The power and duty of the Supreme Court to reverse a judgment entered upon a jury verdict where the record clearly discloses that the amount of the verdict is unconscionably high, and has no relation to any reasonable measure of damages for the injury inflicted, has been rarely exercised, but nonetheless exists and when, as in this case, the exercise *Page 431 
of the power is invoked, it is the duty of the Court to examine the record in the light above stated.
"This power is analogous to that of a trial judge, to the extent that in either Court a judgment based on a verdict of the character above indicated will be set aside by the granting of a new trial. The difference between the powers of the two Courts is that in the case of the Circuit Court, the error of the jury in rendering an unreasonable verdict can be cured either by granting a new trial absolute, or by granted a new trial nisi, whereas, in the case of the Supreme Court there is no power to grant a new trial nisi. The relief that can be afforded here is the granting or the refusal of a new trial."
To the same effect see Norwood v. Atlantic Coast Line R.Co., 203 S.C. 456, 27 S.E.2d 803; Smith v. SouthernRy. Co., Carolina Div., 207 S.C. 179, 35 S.E.2d 225;Hyde v. Southern Grocery Stores, 197 S.C. 263,15 S.E.2d 353; Poole v. Saxon Mills, 192 S.C. 339,6 S.E.2d 761.
The evidence in this case shows that the deceased was fifty-six years of age at the time of his death; was earning $206.26 per month as a bridge-foreman of the appellant railroad company, and had a life expectancy of 16.02 years; was in sound health, and provided well for his family, consisting of his wife and two sons aged 14 and 20 years respectively. On the basis of his monthly earnings, his annual compensation amounted to $2,475.12. Assuming that the deceased would have lived to the end of his life expectancy of 16.02 years, and that his earnings would not have diminished because of his advancing years, loss of time or other cause, he would have earned in salary during the remainder of his life the sum of $39,651.42.
I realize that there is no mathematical formula by which it may be determined whether a verdict is excessive, or to what extent it is excessive. Each case depends upon its own *Page 432 
facts, giving some consideration to economic conditions and the compensation awarded and permitted in similar cases. I am likewise aware of the difficulties inherent in an appellate court's passing upon the excessiveness of verdicts. But viewing the case most favorably to the plaintiff, recognizing that the amount of damages is primarily the prerogative of the jury, and weighing the fact that the trial court considered the excessiveness of the verdict, I cannot escape the conclusion that the verdict for $70,000.00 actual damages is manifestly excessive and should not stand.
The verdict rendered in this case far exceeds in amount any award heretofore rendered by any jury in this state. It will be of interest to note many similar cases and the amount of verdicts therein given as listed in appellants' brief. I cite a few of them:
$35,000 for death of 49 years old husband and father of five children, earning $3,000.00 to $4,000.00 annually. Norwoodv. Atlantic Coast Line R. Co., 1943, 203 S.C. 456,27 S.E.2d 803.
$40,000.00, reduced by trial court to $24,000.00, for death of 51 year old produce man survived by widow and minor son. Mishoe v. Atlantic Coast Line R. Co., 1938, 186 S.C. 402,197 S.E. 97.
$50,000.00 for death in crossing accident of a young man of high character with excellent prospects for the future.Miller v. Atlantic Coast Line R. Co., 1926, 140 S.C. 123,138 S.E. 675.
$10,000.00 actual damages and $15,000.00 punitive damages for death of man 62 years old hit by train, survived by widow. Carter v. Seaboard Air Line R. Co., 1920, 114 S.C. 517,104 S.E. 186.
$20,000.00 actual damages for death by electricity of man survived by widow and child. Lundy v. Southern Bell Telephone Telegraph Co., 1911, 90 S.C. 25, 72 S.E. 558. *Page 433 
$55,000.00 actual damages reduced to $40,000.00 by trial court for death of 40 year old engineer, earning $140.00 to $170.00 monthly, life expectancy of 28 years, — in accident resulting from defective trestle. Brickman v. Southern R.Co., 1906, 74 S.C. 306, 54 S.E. 553.
For the foregoing reasons, I dissent. In my opinion, the case should be remanded for a new trial.
BAKER C.J., concurs.
         ORDER ON SUPPLEMENTAL PETITION FOR RE-REHEARING